 METALLICLATHERS UNION OF N.Y.631Metallic Lathers Union of New York andVicinity,Local 46 of the Wood,Wireand MetalLathersInternationalUnion,AFL-CIOandExpandedMetal Engineering Co. and Special Sections, Inc.Cases 29-CC-320, 29-CC-322, and 29-CB-1260wages paid to the lather that Special Sections was pressured to hire, heinadvertently failed to include this provision in his recommended Order. Wehave therefore modified the Order to include such provision.We have alsomodified the Order and notice to include interest at 6 percent per annum.Cf.Isis Plumping & Heating Co.,138 NLRB 716.APPENDIXNovember 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn May 25, 1973, Administrative Law Judge JohnP. von Rohr issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions, brief in support of exceptions, and briefin support of the Administrative Law Judge'sDecision.Respondent filed exceptions and a sup-porting brief and an answering brief to the GeneralCounsel's exceptions.1 ursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings, and conclusions and toadopt his recommended Order, with the modificationindicated below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that RespondentMetallic Lathers Union of New York and Vicinity,Local 46 of the Wood, Wire and Metal LathersInternationalUnion, AFL-CIO, New York, NewYork, its officers, agents, successors, and assignsshall take the action set forth in the AdministrativeLaw Judge's recommended Order as so modified:1.Insert the following for paragraph 2(a) andreletter subsequent paragraphs accordingly:"Reimburse Special Sections, Inc., with interest at6 percent per annum for the wages paid to JohnDuffy in excess of the wages he would have receivedfor the work he actually performed and at the rateany employee would have been normally compensat-ed for such work."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.1Although the Administrative Law Judge provided in his recommendedRemedy that Respondent reimburse Special Sections, Inc., for the excessiveNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in or induce or encourageindividuals employed by Donaldson Material Corp.,William J. Scully, Inc., Jeremiah Burns, Inc., MarsAssociates, Inc., and Jacobson and Co., or any otheremployer, to engage in a strike or refusal in thecourse of their employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles,materials, or commodities orperform any services; or restrain or coerce the above-named employers or other persons where an object ineither case is to force or require any of the aforesaidemployers, or any other employer or person, to ceasedoing business with Special Sections, Inc., andExpanded Metal Engineering Co.WE WILL NOT threaten, restrain, or coerce SpecialSections, Inc., or the customers of Special Sections,Inc.,and we will not induce or encourage theemployees of these , customers not to handle orservice any goods furnished or delivered by SpecialSections, Inc., where, in either case, an object is tocause or attempt to cause Special Sections, Inc., topay or deliver or agree to pay or deliver money orother thing of value, in the nature of an exaction, forservicesnot performed or not to be performed.WE WILL reimburse Special Sections, Inc., withinterest at 6 percent per annum for the payment ofservices which were not performed.METALLIC LATHERSUNION OF NEW YORKAND VICINITY, LOCAL 46,OF THE WOOD, WIREAND METAL LATHERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-207 NLRB No. 111 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDance with its provisions may be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn,NewYork11201,Telephone212-596-3535.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Uponcharges, duly filed', the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 29 (Brooklyn, New York) issued a consolidatedcomplaint on August 9, 1972, against the Metallic LathersUnion of New York and Vicinity, Local 46, of the Wood,Wire and Metal Lathers International Union, AFL-CIO,herein called the Respondent or the Union, alleging that ithad engaged in unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) of the National LaborRelationsAct, as amended, herein called the Act. TheRespondent filed an answer denying the allegations ofunlawful conduct alleged in the complaint. Pursuant tonotice,a hearing was held before Administrative LawJudge John P. von Rohr in Brooklyn, New York, onOctober 30 and 31, 1972.On December 11, 1972, pursuant to a charge filed onJuly 12, 1972, the said Regional Director issued acomplaintagainstthesaidRespondent inCase29-CB-1260, alleging that it had committed unfair laborpractices within the meaning of Section 8(b)(6) of the Act.On February 12, 1973, I granted a motion of the GeneralCounsel dated January 23, 1973, to consolidate thisproceeding with the cases heard on October 30 and 31,1972, and to reopen the hearing. Following an answer filedby the Respondent denying the commission of the furtheralleged unfair labor practices, the hearing was reopened onFebruary 28, 1973, and concluded on March 1, 1973. Aninitial brief was received from the Respondent on Decem-ber 4, 1972, and a second brief was received from theRespondent on March 16, 1973. These have been carefullyconsidered.Upon the entire record in this case, and from myobservation of the witnesses, I hereby make the following:corporation with its principal office and place of businesslocated inNew York, New York,where it is engaged in thesaleand distribution of processed steel and relatedproducts.During theyearpreceding the hearing herein,this employer purchased goods and materials valued inexcess of $50,000 which were transported and delivered toit from points and places located outside of the State ofNew York.I find that Expanded Metal Engineering Co. isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDMetallic Lathers Union of New York and Vicinity, Local46, of the Wood, Wire and Metal Lathers InternationalUnion,AFL-CIO, the Respondent herein, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts as to the 8(b)(4)(i) and (ii)(B)AllegationsUnless otherwise noted, the facts pertaining to the aboveallegations are not in substantial dispute. Special Sections,Inc.,whose president is Ernest Herzfeld, is primarilyengaged in the sale and distribution of metal lathes, accesstiers, and furring channels, all of which are in the buildingproducts category and are utilized in the building andconstruction industry. Excepting office employees andsalesmen, at the times material hereto Special Sections hadin its employ 3 truckdrivers and 10 warehousemen. Also atall times material hereto these employees were covered bya collective-bargaining agreement between the Companyand Teamsters Local 810.Although Special Sections is principally a distributor (inthe sense that it handles items manufactured by othercompanies), a relatively small facet of its business consistsof the manufacturing of furring channels on its ownpremises. The entire manufacturing process is performedby an automatic machine which is operated by one of thewarehouse employees. Describing this operation, Herzfeldtestified:FINDINGS OF FACT1.JURISDICTIONSpecial Sections, Inc., is a New York corporation with itsprincipal office and place of business located in New York,New York, where it is engaged in the manufacture, sale,and distribution of steel channels, metal lathes, and relatedproducts. During the year preceding the hearing herein,this employer purchased goods and materials valued inexcess of $50,000 which were transported and delivered toit from points and places located outside the State of NewYork. I find that Special Sections, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.ExpandedMetal Engineering Co. is a New York1The charge in Case 29-CC-320 was filed on July 7, 1972, and thecharge m Case 29-CC-322 was filed on July 12, 1972.You start out with a coil of steel which is on a reel andwhich goes through a role forming operation where it isbeing shaped into a V shape and consequently on thesame operation it goes through a painting booth whereit is painted and when it comes out it is automaticallycut to the prescribed length.The dispute in this case arises over the cutting of furringchannels, which work, as hereinafter noted, is claimed bytheRespondent. However, although the above-describedoperation involves cutting of the channels, Respondent'sattorney stated at the reopened hearing that this work wasnot claimed by the Union (R. 210) since it involved onlythe manufacturing process. It was then brought out that onoccasion Special Sections was required to cut standardsized finished channels into shorter sections. This wasaccomplished by use of a cutting device called a radial METALLIC LATHERS UNION OF N.Y.633band saw, also operated by one of the Company'swarehousemen. As thus clarified, the record reflects that itisthe latter cutting operation that Respondent claimsshould be performed by one of its members.Concerning the cutting operation described above,Herzfeld testified that during the past 3 or 4 years hiscompany engaged in this particular operation for approxi-mately only 2 to 4 weeks in any given year. He furthertestified that over the years it was the practice of hisCompany to hire a lather from the Respondent Union,usually through its hiring hall, to be on hand whenever theCompany was engaged in the aforesaid cutting operation.He followed this practice, he said, because "it was commonknowledge in the trade" that a lather would be requiredwhenever there was cutting work to be performed.Significantly, however, the lathers thus hired by SpecialSections performed no work whatsoever during the cuttingperiods and while they were on the Company's payroll 2 Inthis connection Herzfeld testified, "Usually when we hadany lather on our payroll he usually came around onpayday and collected his money." As to the cutting workitself, themachine which did this work was operated by awarehouseman, a member of the Teamsters Union, thisnotwithstanding the fact that a lather was on the payrollwhile the work was being performed.Turning to the more immediate events of the disputeherein, it was about February 1, 1972,3 that James Maher,Respondent's business representative, telephoned Herzfeldand demanded that he hire a lather in the shop within thenext few days, otherwise he would instruct his fellowdelegates and the shop stewards on various constructionjobsnot to accept material from Special Sections.4Herzfeld replied that he did not have any work for a latherand that he did not intend to ei.iploy one unless he didhave such work.It is undisputed that Respondent Union carried out thethreat of its business agent within a day or two after theabove conversation. Thus, it is preliminarily noted thatWilliam J. Scully, Inc. and Jeremiah Bums, Inc. are furringand lathing contractors who at this time were engaged in asubcontracting joint venture to perform certain work in theMcGraw-Hill office building at Astor Plaza Place in NewYork City. The lathing employees of each of theseemployers at this time were covered by a collective-bargaining agreement between the said employers and theRespondent Union .5 On or about February 2 SpecialSections dispatched one of its trucks to the McGraw-Hilljobsite to deliver materials which had been ordered for thejob.Waiving testimony concerning any details as to whatthen occurred, the parties, including theRespondent,stipulated that at the aforesaid jobsite "Respondentordered, instructed, requested and appealed to employeesof Burns and Scully to refuse to handle materials fromSpecial Sections." The parties further stipulated that a2Credited and unrefuted testimony of Herzfeld.3All dates hereinafter refer to the year 1972, unless otherwise indicated.ACredited testimony of Herzfeld.5The parties stipulated that these collective-bargaining agreementsexpired on June 30, 1972, and that thereafter an economic strike followed.This strike continued until September 9, 1972, at which time new contractswere signed. The parties stipulated further that these facts are alsosecond and similar occurrence took place at the samejobsite about February 3.6As a result of the foregoing conduct, Herzfeld changedhismind and on or about March 1, 1972, notifiedRespondent that he could use a lather. Union Representa-tiveMaher thereupon brought a lather, one John Duffy, toSpecial Sections where he was hired by Herzfeld. AlthoughDuffy remained in the employ of Special Sections fromabout March I to on or about June 1, 1972, it is undisputedthat he never performed any type of lathing work. Duffy'semployment by Special Sections during this period is thesubject of an alleged 8(a)(6) violation, the pertinent detailsof which are discussed in connection with my considera-tion of this allegation later in this Decision. Suffice it torelate here that Herzfeld testified he finally dischargedDuffy on June I because, as he put it, "I couldn't affordhim."Itwas not long after Duffy's termination that SpecialSections again became the target of Respondent Union.The conduct which Respondent thereafter engaged, asstipulated to by the General Counsel and the Respondentat the hearing, was comprised of the following:1.At the times material hereto Mars Associates, Inc.,was engaged in performing construction work on theIntermediate School at a Randall Avenue jobsite. On orabout June 19, at the Randall site, Respondent ordered,instructed, requested, and appealed to the employees ofMars to refuse to handle material delivered from SpecialSections.2.At the times material hereto Donaldson MaterialsCorporation was engaged in performing construction workat Bloomingdale's Department Store, Garden City, LongIsland.On or about June 19, at the Bloomingdale site,Respondent ordered, instructed, requested, and appealedto the employees of Donaldson to refuse to handle materialdelivered from Special Sections.3.At the times material hereto Jeremiah Bums, Inc.,was engaged in performing construction work on Monte-rey Houses, Bronx, New York. On or about June 19, at theMonterey site, Respondent ordered, instructed, requested,and appealed to the employees of Burns to refuse to handlematerial delivered from Special Sections.4.As heretofore noted, at the times material heretoJeremiahBums, Inc.,and William J. Scully, Inc., wereengaged in construction work at the McGraw-Hill (AstorPlace) jobsite.On June 28, at the jobsite, Respondentordered, instructed, requested, and appealed to the employ-eesof Burns and Scully to refuse to handle materialdelivered from Special Sections.On June 21, Herzfeld and various representatives ofRespondent Union held a meeting at Respondent's office.Herzfeld testified that at this meeting he sought to obtainRespondent's agreement that he be permitted to operatehis business without hiring a lather when "I did not needhim." He testified that Maher responsed, however, thatapplicable to the other lathing contractorshereinafter discussed,namelyDonaldson, Mars and Jacobson.6These stipulations were madein accordance with certain allegations setforth in para 12 of the complaint. It is notedthatthis allegationrefers to the"Astor Place site," which undoubtedlyis the samereferred to in thetestimony as the McGraw-Hill jobsite,the latterreferringonlytothe nameof the office building which was under constructionat this site. 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDunless he rehired"the lather" (Duffy) he would instructHerzfeld'scustomersand Respondent's stewards andforemen notto use materials from his company.7 Asindicated above, Respondent subsequently engaged in thistype conduct on June 28 at the Astor Place jobsite.Expanded Metal Engineering Company is engaged inselling variousbuilding products such as steel grating,furring channels, and metal lathes. This company does notengageinany manufacturing, but purchases the productssold and distributed by it from other manufacturingconcerns.Arthur J. Griffith, the president of ExpandedMetal,testified that in early April 1972, he received a visitfrom MickeyBrennan, then a Respondent Business Agent.RelatingthatRespondent had placed a lather in theemploy of SpecialSections,Brennan demanded thatGriffith do likewise by hiring a lather at Expanded Metal.Griffith refused, stating that his employees were represent-ed by the Teamsters Union. Brennan thereupon stated thathe would call the "bosses" of the various subcontractingcompanies with whom Expanded Metal did business andtell them to have their superintendents refuse any materialswhich might be delivered to any of their jobs by ExpandedMetal.The conversation ended with Griffith stating thatany such conduct would beillegal.8Nothing further occurred between Respondent andExpanded Metal until on or about June 27, at which pointMaher advised Griffith that he wanted to discuss "towhom we sold, what we sold and how much cutting wedid."Griffith in effect replied that this was not theRespondent's business.Maher thereupon stated, "Well, wewill stop your jobs, all the ones We can reach bytomorrow."9 The -day after the above conversation, theRespondent "ordered, instructed, requested and appealedto the employees of Jacobson and Co.," a contractor thenengaged in performing construction work at Notre DameCollege, Staten Island, New York, to refuse to handlematerial delivered by Expanded Metal to the Notre Damejobsite.1oOn August 8, 1972, Respondent consented to a tempo-rary restraining order and it appears that it has not sinceengaged inanyfurther conduct of the nature describedabove.B.Conclusions as tothe 8(b)(4)(i) and (ii)(B)AllegationsArticle II, subsection I, of Respondent's collective-bargaining agreementwith the Metallic Furring andLathering Contractors, of which Donaldson, Scully, Burns,7On cross-examinationMaher conceded telling Herzfeld that unless hehired a lather, he (Maher)would instructemployees to picket him or to,refuse to handle or accept his goods.8 The above conversation is set forth in accordancewith the credited andunrefuted testimonyof Griffith.-9Maher` did not speakdirectlywithGriffith,who was out when hecalled.However,Maher's statementsand the Company's reply was relayedthrough oneofGriffith's subordinates in two separateconversations.Although thetestimonycame in as heresay,there was no objection to it Ifind the communications between the Respondentand the Company wereas substantially set forth above.10 Stipulation, of the parties.After the above incident, Respondentascertained thatExpandedMetal was onlya distributor and that it did notengage in the manufacture of furring channels orany other product. Itthereafterdid notengagein any further activities directed against thisMars, and Jacobson are parties, in part provides that the"Work Covered" thereunder is to include:The cutting, assembling, installation and/or erection byany and all methods of all metal furring ... .Denying that the conduct described in the foregoingsection is unlawful secondary boycott activity, Respondentpoints to the above provision and contends that "The soleobjective [of such activity] was to make certain that alather be employed for the cutting of furring channels orthe fabrication of material covered by the collective-bargaining agreement whether on the jobsite or in theshop."" In the first place, I am persuaded that the workpurportedly sought by Respondent here (i.e., that ofcutting furring channels in plants of manufacturers) is notcovered by the above agreement. Thus, article I of theRespondent's collective-bargaining agreement clearly re-flects that the type of cutting work referred to in article II,subsection I, above, is of the ,type that is performed bylathing subcontractors who are engaged in construction ona jobsite.12 Accordingly, I do not believe that Respondenthere was concerned about anygenuinework preservation.In any event, however,the so-called "preservation ofwork" argument was recently considered and rejected bythe Board in an analogous case and one which appears tobe clearly controlling here, i.e.,Local Union No. 438, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry (George Koch Sons, Inc.)201NLRB 59.13 In that case the Board adhered to its so-called right-of-control test and stated as follows:In a situation, as here, where the pressured employercannot himself accede to the union's wishes, thepressure is secondary because it is undertaken for itseffect elsewhere. The fact that its object was workpreservation standing alone is not sufficient to isolateits action if, as we have found here, it is directed to aneutral.There can be no doubt but that the primary dispute herewas between Respondent and employers Expanded Metaland Special Sections, the crux of the dispute' beingRespondent's insistance that these employers engage itsmembers in their employ for the alleged purpose ofperforming cutting work in their plants. Clearly, Donald-son, Scully, Burns, Mars, and Jacobson were the neutral orsecondary employers. They were obviously powerless toaccede to Respondent's actions. Accordingly, I find thatRespondent's conduct in inducing and encouraging indi-viduals employed by Burns, Scully, Mars, Donaldson, andemployer.13Resp. br., pp 8-9.12Thus article I of the contract, headed "Territory Covered" provides asfollows:This agreement shall apply on all buildings, protects or work on ships,boats,tunnels,roads,swimming pools. etc.,and all alterations andother structuresin the course of constructioninGreater New York,Nassau, Suffolk Counties, all of Westchester County and part ofRockland County. [Emphasis supplied.]13See also a companion decision,Local No. 742, United Brotherhood ofCarpenters and Joiners of America (J. L Simmons Company, Inc),201 NLRB70. The companionKochandSimmonscases were decided and issued afterthe hearing and subsequent to the filing of Respondent's brief in thesecondary boycott cases herein. METALLICLATHERS UNION OF N.Y.635Jacobson, the secondary employers, in the respects and onthe occasions heretofore noted, was for the purpose offorcing them to cease doing business with Expanded Metaland Special Sections, this constituting secondary actionwhich I find was unlawful under Section 8(b)(4)(i) and(ii)(6).14C.The Facts as to the 8(b)(6) AllegationTo briefly recapitulate, it will be recalled that aboutFebruary 1, 1972, Respondent Business RepresentativeJames Maher spoke to President Herzfeld and demandedthat he employ a lather to' work at the Special Sectionsplant.When Herzfeld refused, Respondent sought toenforce this demand by engaging in the secondary activityheretofore described. Special Sections finally capitulated tothis pressure and notified Respondent that it would hireone of its members.Itwas about March 1 that Maher brought Duffy to theSpecial Sections plant as the member selected to be put inthe Company's employ.15 When the subject was broughtup as to what type of work Duffy was to perform, HerzfeldtoldMaher that he could not perform any physical orproduction type work because this was being performed bythewarehouse employees who were represented by theTeamstersUnion.Maher thereupon suggested that hecould be utilized for office work, job promotions, runningerrands, answering telephones, and the like.16Duffy was assigned to Harold Finch, the office manager,throughout the 3 months of his employ with SpecialSections.During this period he almost always wore abusiness suit rather than work clothes. The first job givento him by Finch was that of writing up customers orderstaken over the telephone. Testifying that Duffy wasunfamiliar with various terminology used in the industry,Finch said that after a week of attempting to train Duffy inthiswork he still did not, perform properly and made toomany errors.17 At this point Duffy told him, he said, thathe could not do this kind of work, whereupon he assignedhim to the job of addressing envelopes.'8 According to theunrefuted testimony of Finch, three or four days laterDuffy refused to continue with this assignment, stating thatthe work was "demeaning." Finch credibly testified thatwhen he thereupon asked Duffy what he was there for,Duffy replied that he should "ask Local 46."It is undisputed that for the remainder of his employ-ment with Special Sections (or approximately 10 weeks)Duffy was assigned to deliver company supplies andmaterials, usually in the company station wagon, to variousconstruction jobsites in and around New York City andLong Island.He also performed such miscellaneouserrands as going to the' bank. However, Finch crediblytestified that not only did Duffy spend considerably longer14'SeeLocal 636, United Association of Journeymen and Apprentices of thePlumbing and' Pipe Fitting Industry, (Mechanical Contractors Association ofDetroit, Inc.),177 NLRB 189;NLRB. v.Local3, International Brotherhoodof ElectricalWorkers(New York TelephoneCo.),477 F 2d 260 (C.A. 2, 1973),enfg. 197NLRB 328.15The record does not reflect any particular reason for Respondent's soselecting Duffy.16Creditedtestimony of Herzfeld17Duffy conceded that he had difficulty in performing this work.18This involved the sending of literature to various contractors intime than necessary in making these deliveries,but that onaverage the time thus spent amounted to only 3 or 4 hoursper day. Although Duffy usuallyput in an 8-hour day,Finch testified that during the remainder of this time "hewould either sit around, stand around or walk aroundhimself, really doing nothing ... there were times inbetween that he would use the Company telephone." 19In about the latter part of May, not long before Duffy'stermination, President Herzfeld instructed Duffy to go totheMonterey Housing jobsite where he was to paint somerusty furring channels which had been delivered by SpecialSections. It is undisputed that Duffy refused to accept thisassignment. Herzfeld credibly testified that Duffy cited thework as being"demeaning'as the reason for his refusal. Ihave no doubt, however, as Duffy testified, that prior torefusing this assignment he checked with a Respondentbusiness agent to ascertain whether the painting work waswithin the Union's jurisdiction.Duffy said that thebusiness agent advised him that "you are not supposed togo on the jobsite and become apainter."So much for the history of Duffy's 3 months' employ-ment with Respondent. It should be recalled, however, thatRespondent resumed its secondary activity against SpecialSections shortly after Duffy's discharge about June 1.Upon the entire record I find, as indeed Respondent's briefappears to concede, that the object of this activity was torequire Special Sections to rehire Duffy.20D.Conclusions as to the 8(b)(6) AllegationsSection 8(b)(6) of the Act provides that it shall be anunfair labor practice for a labor organization or its agents:to, cause or attempt to cause an employer to pay ordeliver or agree to pay or deliver any money or otherthing of value, in the nature of an exaction,for serviceswhich are not performed or not to be performed.Contending that it did not violate the Act by the conductdescribed above,Respondentreliesonthe landmarkSupreme Court decisions in the companion cases ofAmerican Newspaper Publishers Association v. NLRB,345U.S. 100 (1953), andN.L.R.A v. Gamble Enterprises, Inc.,345 U.S. 117 (1953).21 The General Counsel, on the otherhand,contends that these cases are distinguishable fromthe case at bar. For the reasons stated below, it is my viewthat the General Counsel's position is correct.The dispute in theAmerican Newspapercase arose out oftheunion's insistance that certain publisher-employers,withwhom it had a longstanding collective-bargainingrelationship,pay their composing room employees forengaging in the time-honored practice of setting "bogustype." This so-called "made work" had no useful value tothe employers and was characterized by the Court as aconnection with a company advertising and selling campaign.19 It is undisputed that at this time Duffy was also the president of theParimutual Ticket Agents Union. The record reflectsthat on a number ofoccasions,during his working hours, he utilized a company telephone toconduct business for this union.20Or, at the veryleast, to require Special Sections to employ one other ofitsmembers.21 It does not appear that there have been any further Board or courtdecisions involving Section 8(a)(6) of the Act since the above SupremeCourt decisions. 636DECISIONSOF NATIONALLABOR RELATIONS BOARD"wasteful procedure." Nevertheless, in finding that theUnion's insistance upon continuation of this practice didnot violate Section 8(b)(6), the Court, after reviewing thelegislative history, stated:The substitution of the present Section 8(b)(6) for thedefinition compels the conclusion that Section 8(b)(6)meanswhat the court below has said it means. The actnow -limits its condemnation to instances where a labororganization or its agents exact pay from an employerin return for services not performed or not to beperformed. Thus, where work is done by an employeewith the employer's consent, a labor organizationsdemand that the employee be compensated for timespent in doing the disputed work does not become anunfair labor practice.However, the Court went on to say:Section 8(b)(6) leaves tocollectivebargainingthedetermination of what, if any work, includingbona fide"made work," shall be included as compensableservices and what rate of compensation shall be paidfor it. [Emphasis supplied.]TheGamblecase,supra,held that the Musicians Uniondid not violate Section 8(b)(6) of the Act by insisting thatan employer of a theatre chain employ a local orchestra toplay in connection with certain programs, even though thetheatre management did not need or want to employ thatorchestra. In so holding the Court stated as follows:We are not' dealing here with offers of mere "token" ornominal services.The proposals before us wereappropriately treated by the Board as offers in goodfaith of substantial performances by competent musi-cians. There is no reason to think that sham can besubstituted for substance under Section 8(b)(6) anymorethanunder any other statute. Payments for"standing-by," or for the substantial equivalent of"standing-by,"are not payments for services per-formed, but when an employer receives abona fide offerof competent performance of relevant servicesit remainsfor the employer, through free and fairnegotiations,todetermine whether such offer shall be accepted andwhat compensation shall be paid for the work done.[Emphasis supplied.]Turning to the application of these rulings, I wouldpreliminarily point out that the factual situation in thepresent case is far different from those presented in theAmerican NewspaperandGamblecases.Thus, in each ofthe citedcasesit is noteworthy that the respective unionsand employers had -long established collective-bargainingand contractual relationships, and further, that in bothcases the services offered by the Unions were of thespecialized "relevant" type which they had traditionallyprovided.While the absence of a collective-bargainingrelationship here is undisputed, the nature of the servicespurportedly offered by Respondent in this case requires22 Jeremiah Burns, president of the Jerenuah Burns Company and alsopresident of theMetalFurring and Lathering Contractors Association, gavesome rather vague testimony to the effect that "years ago" the Associationreached an agreement with the Respondent that lathers would be used tocutmaterial inmanufacturing plants.However, neither Burns or themembers of the Association are manufacturing employers and there is noevidence that lathers in fact ever performed this work in manufacturingsome further elaboration. Assuming that Respondent herein fact sought to provide lathing services to the employeeshere involved, it is first noted that members of Respondentare engaged in a highly specialized trade. Further, and asreflected by the contracts in evidence herein, it is clear thatRespondent contractually provides lathing services tolathing employers (generally subcontractors) in the con-struction industry and that these services are performed onthe jobsite. Significantly, there is no evidence whatsoeverthatmembers of the Respondent in fact are employed orwork at their trade, in the plants or shops of manufacturingemployers,such as Special Sections.22 In the present case,itisclear that Special Sections has no use for thespecialized skill of a lather. Suffice it to note that on thefew occasions that it did engage in the cutting of furringchannels, this was accomplished by the use of a bandsawwhich was operated by a relatively nonskilled warehouseemployee who belonged to the unit represented by theTeamsters Union. Therefore, and in view of the absence ofeven any prospective need for the services of a lather, I ampersuaded and find that in this case the Respondent'sdemand did not, in the words of the Court, constitute "abona fideofferof competent performance of 'relevantservices."23Apart from the foregoing, the evidence in this casereflects an even more compelling reason for finding thattheRespondent did not meet the criteria cited. Thus,assumingthe 'seldom-performed cutting work at SpecialSections to be a lather-related function, Respondent wellknew that this was being performed by a Teamstersemployeewho belonged to the Company recognizedcollective-bargaining unit. In recognition of the fact thatthe Company therefore could not assign this work to one ofitsmembers, Respondent-BusinessRepresentativeMaher,in nonetheless insisting that Duffy be hired, proposed thathe be assigned to office work, job promotions, answeringtelephones, or running errands. As earlier related, however,it took a period of only 1 week to prove that Duffy was notqualified to perform office work. There subsequently arosethe rather ludicrous situation of where this high-pricedemployee24 was assigned to the menial task of addressingenvelopes, a job which he finally refused to further performon the understandable ground that it was "demeaning."Furthermore, he later refused an assignment to repaintfurring channels at a jobsite; and although he in fact didengage in some delivery work for the Company, the recordreflects that this only took about 50 percent of his time, thebalance of his 8-hour day being spent idly standingaround. In short, I think it clear that'Respondent's offer tohaveDuffy provide the aforementioned miscellaneousserviceswas but a camouflage to get him on theCompany's payroll, this regardless of the fact that thepurported services were not relevant to any company need.Finally, further reference ismade to the heretoforequoted language of the Court in theAmerican Newspaperplants.As noted earlier in this decision,although Special Sections on someoccasions put a lather on its payroll, this lather did not perform any workbut merely collected hispay.23Emphasis supplied.24Duffy was paid the prevailing craft role of $400 per week. This washigher than the salary paid to the office manager who was to purportedlyact as his supervisor. METALLICLATHERS UNIONOF N.Y.637casethat "Section 8(b)(6). leaves tocollective bargainingthedetermination of what, if any work, includingbona fide`made work,' shall be included as compensable servicesand what rate of compensation shall be paid for it.",Needless to say, Special Sections was in no position tobargain with Respondent for the services of a lather or withrespect to any other term or condition of employment.Indeed, inasmuch as the Teamsters Union was recognizedas the bargaining agent, Special Sections may well have runafoul of Section 8(a)(2) of the Act had it undertaken to doso.In sum, I find that by the conduct related herein theRespondent caused and attempted to cause SpecialSections, Inc., to pay money or other things of value, in thenature of an exaction, for services not performed inviolation of Section 8(b)(6) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section iii,above, occurring in connection with the operations of theemployers described in section i, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(b)(4)(i) and (ii)(B),and Section 8(b)(6) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In view of the nature and extent of the unfair laborpractices committed, I shall recommend that Respondentbe required to reimburse Special Sections, Inc., for themonetary loss suffered by it due to the unlawful Section8(b)(6) conduct herein found. Accordingly, it is orderedthat Special Sections, Inc., be reimbursed for the wagespaid to Duffy in excess of the wages which would havebeen paid to him for the work actually performed and atthe rate any employee would have been normally compen-sated for this work.25CONCLUSIONS OF LAW1.Special Sections, Inc., and Expanded Metal Engi-neering Co. are employers engaged in commerce within themeaning of Section 2(2), (6) and (7) of the Act.2.Metallic Lathers Union of New York and Vicinity,Local 46, of the Wood, Wire and Metal Lathers Interna-tional Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By inducing and encouraging employees of Donald-sonMaterials Corp.,William J. Scully, Inc., JeremiahBums, Inc., Mars Associates, Inc., and Jacobson and Co.25 In the absence of a brief from the General Counsel's representative,which he failed to provide although one was requested, I do not have theGeneral Counsel's position with respect to the matter of an appropriateremedy.26 In the event no exceptions are filed to this Recommended Order asto engage in a strike or refusal in the course of theiremployment to perform services, and by restraining andcoercing the aforesaid employers with the object of forcingor requiring them to cease doing business with SpecialSections, Inc., and Expanded Metal Engineering Co., theRespondent has engaged in unfair labor practices withinthemeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.4.By threatening, restraining, and coercing the custom-ers of Special Sections, Inc., by inducing the employees ofthesecustomers not to handle or service any goodsfurnished or delivered to them by Special Sections, Inc.,and by threatening Special Sections, Inc., that it wouldengage in the foregoing activity, Respondent has causedSpecial Sections, Inc., to deliver money or other thing ofvalue, in the nature of an exaction, for services notperformed in violation of Section 8(b)(6) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby make thefollowing recommended:ORDER 26Respondent Metallic Lathers Union of New York andVicinity, Local 46, of the Wood, Wire and Metal LathersInternational Union, AFL-CIO, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Inducing and encouraging employees of DonaldsonMaterialsCorp.,William J. Scully,Inc., Jeremiah Burns,Inc.,Mars Associates, Inc., Jacobson and Co., or any otherperson engaged in commerce or in an industry affectingcommerce, to engage in a strike or a refusal in the course oftheir employment to use, manufacture, process, transport,or otherwise handle or work on goods, articles, materials,or commodities, or to perform any services; and fromcoercing or restraining the aforenamed employers, or anyother person, where in either case an object thereof is toforce or require Donaldson Material Corp., William J.Scully, Inc., Jeremiah Burns, Inc., Mars Associates, Inc.,and Jacobson and Co., to cease doing business with SpecialSections, Inc., or Expanded Metal Engineering Co.(b) Coercing or threatening Special Sections, Inc., or theabove-named customers of Special Sections, Inc., orinducing or encouraging the employees of the saidcustomers not to handle or service any goods or materialsfurnished by Special Sections, Inc., where an object is tocause Special Sections, Inc., to pay or deliver or agree topay or deliver money or other thing of value, in the natureof an exaction, for services not performed or not to beperformed.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:provided by Sec 102.46 of the Rules and Regulations of the National LaborRelations Board,the findings,conclusions and Recommended Order hereinshall, as provided in Sec. 102.48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at its offices, meeting halls and hiring hallscopies of the attached notice marked "Appendix."27Copies of said notice, on forms provided by the RegionalDirector forRegion 29, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Additional copies of the notice shall be signed by therepresentative of the Respondent Union and forthwithreturned to the Regional Director for Region 29. Thesenotices shall be posted, Special Sections, Inc., willing, at allplaceswhere notices to its employees are customarilyposted.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.27 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard," shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."